


Exhibit 10.9

 

TRANSITIONAL TRADEMARK LICENSE AGREEMENT

 

This Transitional Trademark License Agreement (this “Agreement”), dated as of
May 24, 2004, is made and entered into by and between GE Capital Registry, Inc.,
a New York corporation (“LICENSOR”), and Genworth Financial, Inc., a Delaware
corporation (“LICENSEE”).

 

WHEREAS, LICENSOR has the right to license the GE MARKS (as hereinafter defined)
and registrations thereof in certain countries throughout the world for various
goods and services;

 

WHEREAS, General Electric Company, General Electric Capital Corporation, GE
Financial Assurance Holdings, Inc., GEI, Inc., and LICENSEE entered into a
Master Agreement, dated May 24, 2004 (the “Master Agreement”);

 

WHEREAS, the Master Agreement requires the execution and delivery of this
Agreement by LICENSOR and LICENSEE at the CLOSING; and

 

WHEREAS, in connection with the transactions contemplated by the Master
Agreement, LICENSOR desires to grant to LICENSEE and the PERMITTED SUBLICENSEES
a license to use the GE MARKS in accordance with the terms, and subject to the
conditions, set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, LICENSOR and LICENSEE agree as follows:

 

I.       DEFINITIONS

 

Unless otherwise defined herein, all capitalized terms used herein have the
meanings ascribed to such terms in the Master Agreement.  The following terms as
used in this Agreement have the meanings set forth in this Article I:

 

A.            “AUTHORIZED DISTRIBUTORS” means third parties that LICENSEE or a
PERMITTED SUBLICENSEE authorizes to sell PRODUCTS (as hereinafter defined) and
SERVICES (as hereinafter defined) during the term of this Agreement.

 

B.            “EFFECTIVE DATE” means the date of this Agreement.

 

C.            “LICENSED MARKS” means and is limited to the Marks shown in
Exhibit A attached hereto alone and in combination with other words and phrases.

 

D.            “MARKS” means trademarks, service marks, trade names, service
names, taglines, slogans, industrial designs, brand names, brand marks, trade
dress rights,

 

--------------------------------------------------------------------------------


 

Internet domain names, identifying symbols, logos, emblems, signs or insignia,
meta tags, Website search terms and key words, including, without limitation,
all goodwill associated with the foregoing.

 

E.             “PERMITTED SUBLICENSEES” means LICENSEE’S direct and indirect
SUBSIDIARIES.

 

F.             “PRODUCTS” and “SERVICES” means, respectively, and is limited to
(i) products sold and services rendered as of the EFFECTIVE DATE by LICENSEE and
the PERMITTED SUBLICENSEES in the conduct of the GENWORTH BUSINESS as conducted
as of the EFFECTIVE DATE and (ii) products sold and services rendered after the
EFFECTIVE DATE by LICENSEE and the PERMITTED SUBLICENSEES that are the same as
or similar to the products and services set forth under clause (i) above.

 

G.            “STANDARDS OF QUALITY” means:

 

1.             at least (i) the same standards of quality, appearance, service
and other standards that are observed as of the EFFECTIVE DATE by LICENSOR and
its AFFILIATES (including, without limitation, LICENSEE and its SUBSIDIARIES) in
the development, marketing and sale of any PRODUCTS sold and SERVICES rendered
prior to or as of the EFFECTIVE DATE and (ii) substantially the same standards
of quality, appearance, service and other standards that are observed as of the
EFFECTIVE DATE by LICENSOR and its AFFILIATES (including, without limitation,
LICENSEE and its SUBSIDIARIES) in the development, marketing, sale or
performance of any products and services similar to the PRODUCTS sold or
SERVICES rendered after the EFFECTIVE DATE, provided that the standards set
forth in the foregoing (i) and (ii) shall be at least substantially the same as
the standards that LICENSEE and the PERMITTED SUBLICENSEES observe in their
development, marketing and sale of any products and performance of any services
similar to the PRODUCTS and SERVICES; and

 

2.             additional standards, if any, which LICENSOR may otherwise
reasonably specify or approve in writing from time to time; and such additional
standards shall supersede the standards referred to in Paragraph I.G.1 to the
extent of any conflict therewith.

 

II.      LICENSE GRANT

 

A.            Subject to the terms and conditions of this Agreement, LICENSOR
hereby grants to LICENSEE a limited, non-exclusive (except as specified in
Exhibit A), non-transferable, royalty-free license, with no right to sublicense
(other than to PERMITTED SUBLICENSEES as expressly provided herein), to use the
LICENSED MARKS throughout the world and in any current or later-developed medium
or form of communication (including, without limitation, in PRODUCT and SERVICE
names and domain names) only (i) in connection with PRODUCTS designed,
distributed, sold or otherwise commercialized, and SERVICES performed, offered,
distributed, sold or otherwise commercialized by LICENSEE and the PERMITTED
SUBLICENSEES, and

 

2

--------------------------------------------------------------------------------


 

(ii) in the general promotion of LICENSEE’S or any PERMITTED SUBLICENSEE’S
business unrelated to any particular product or service, in each case in strict
accordance with the STANDARDS OF QUALITY.

 

B.            Notwithstanding anything in this Agreement to the contrary,
LICENSEE, the PERMITTED SUBLICENSEES and AUTHORIZED DISTRIBUTORS shall not use
any of the LICENSED MARKS (i) in connection with the underwriting or marketing
on a primary basis of life insurance in the United Kingdom, provided, however,
that LICENSEE, the PERMITTED SUBLICENSEES and AUTHORIZED DISTRIBUTORS are
permitted to use LICENSED MARKS in legal names, trade names, and otherwise in
connection with credit life insurance businesses, products, or services in the
United Kingdom, or (ii) in the name of any asset management service or product
(other than any such service or product sold on behalf of LICENSOR or its
AFFILIATES), provided, however, that LICENSEE, the PERMITTED SUBLICENSEES and
AUTHORIZED DISTRIBUTORS are permitted to use LICENSED MARKS in legal names,
trade names, and otherwise in connection with asset management services or
products that are being marketed or offered by LICENSEE, the PERMITTED
SUBLICENSEES and AUTHORIZED DISTRIBUTORS as of the EFFECTIVE DATE.

 

C.            Any rights not granted to LICENSEE and the PERMITTED SUBLICENSEES
in this Agreement are specifically reserved by and for LICENSOR.  LICENSEE and
the PERMITTED SUBLICENSEES hereby accept this grant of license, subject to the
terms and conditions set forth in this Agreement.  The license granted in this
Article is subject to, and limited by, any and all licenses, rights, limitations
and restrictions with respect to such LICENSED MARKS previously granted to, or
otherwise agreed to with, any third party that are in effect as of the EFFECTIVE
DATE.

 

D.            Notwithstanding anything in this Agreement to the contrary, if
LICENSEE or any PERMITTED SUBLICENSEE desires to use the LICENSED MARKS with any
product or service not constituting a PRODUCT or SERVICE, LICENSEE or such
PERMITTED SUBLICENSEE shall make a request for permission to make such use in
writing to LICENSOR.  LICENSOR, at its sole discretion, shall determine whether
it will allow such use, and shall notify LICENSEE of such decision in writing
within a reasonable time.  If LICENSOR decides to allow such use, the parties
shall negotiate a separate, royalty-bearing license which shall require that
LICENSEE or such PERMITTED SUBLICENSEE, as applicable, pay reasonable expenses
for any additional trademark or service mark registrations required if the
LICENSED MARKS are not registered for use in the appropriate class of goods or
services relating to such product or service in any country in which LICENSEE or
such PERMITTED SUBLICENSEE intends to use such LICENSED MARKS.

 

E.             AUTHORIZED DISTRIBUTORS.

 

1.             LICENSOR agrees that, during the term of this Agreement,
AUTHORIZED DISTRIBUTORS may use the LICENSED MARKS in accordance with the terms
and conditions set forth herein (including, without limitation, the standards
and

 

3

--------------------------------------------------------------------------------


 

guidelines set forth in Paragraph IV.B) in order to identify themselves as
authorized representatives of LICENSEE or a PERMITTED SUBLICENSEE or otherwise
in connection with the promotion, distribution and sale of PRODUCTS and
SERVICES.

 

2.             LICENSEE and the PERMITTED SUBLICENSEES will provide the
AUTHORIZED DISTRIBUTORS a copy of the standards and guidelines set forth in
Paragraph IV.B (which copy may be provided by placing such standards and
guidelines on a Website accessible by the AUTHORIZED DISTRIBUTORS and providing
the AUTHORIZED DISTRIBUTORS notice that they must comply with such standards and
guidelines).  LICENSEE and the PERMITTED SUBLICENSEES will instruct the
AUTHORIZED DISTRIBUTORS that they must furnish samples of all proposed forms and
uses of the LICENSED MARKS to LICENSEE and the PERMITTED SUBLICENSEES for
written approval prior to any use thereof.

 

3.             LICENSEE shall reasonably monitor AUTHORIZED DISTRIBUTORS’ use of
the LICENSED MARKS.  To the extent that LICENSEE has any reason to believe that
an AUTHORIZED DISTRIBUTOR may be using the LICENSED MARKS in a manner that
violates or conflicts with the terms and conditions of this Agreement, LICENSEE
shall promptly investigate such potential non-compliance.  If LICENSEE
determines that such violation or conflict has occurred or is occurring or if
LICENSOR otherwise notifies LICENSEE that such violation or conflict has
occurred or is occurring, LICENSEE shall promptly notify such AUTHORIZED
DISTRIBUTOR and LICENSOR (unless LICENSOR notified LICENSEE thereof in
accordance with the foregoing) of such non-compliance, and use reasonable
efforts to cause such AUTHORIZED DISTRIBUTOR to comply with the terms and
conditions of this Agreement.  If such AUTHORIZED DISTRIBUTOR fails to comply
with such terms and conditions within twenty (20) days of such notice, LICENSEE
shall immediately terminate such AUTHORIZED DISTRIBUTOR’S rights to use the
LICENSED MARKS, and instruct such AUTHORIZED DISTRIBUTOR that it has no further
right to use any LICENSED MARK.  LICENSEE and the PERMITTED SUBLICENSEES agree
to take any and all further actions reasonably requested by LICENSOR to prevent
and stop such non-compliance and any other unauthorized uses of the LICENSED
MARKS by the AUTHORIZED DISTRIBUTORS.

 

F.             PERMITTED SUBLICENSEES.

 

1.             LICENSEE may sublicense its rights under Paragraph II.A to
PERMITTED SUBLICENSEES.  In the event that LICENSEE creates or acquires any
direct or indirect SUBSIDIARIES after the EFFECTIVE DATE, LICENSEE may
sublicense its rights under Paragraph II.A to such direct or indirect
SUBSIDIARIES and such SUBSIDIARIES shall become and shall be PERMITTED
SUBLICENSEES.  Up to two (2) times per calendar year during the TERM of this
Agreement, LICENSOR shall have the right to request that LICENSEE provide an
organization chart or other document that identifies LICENSEE’S then-current
direct and indirect SUBSIDIARIES.  In the event that LICENSOR sends LICENSEE
such a written request, LICENSEE shall provide LICENSOR with an organization
chart or other document that identifies

 

4

--------------------------------------------------------------------------------


 

LICENSEE’S then-current direct and indirect SUBSIDIARIES within a commercially
reasonable time after receipt of the written request.  Additionally, in the
event that LICENSOR sends LICENSEE a written request as to whether a particular
entity is a direct or indirect SUBSIDIARY of LICENSEE, LICENSEE shall provide
LICENSOR with a written response as to as to whether such entity is a direct or
indirect SUBSIDIARY of LICENSEE within a commercially reasonable time after
receipt of the written request.

 

2.             LICENSEE shall cause the PERMITTED SUBLICENSEES to comply with
the terms and conditions of this Agreement, and hereby grants LICENSOR the right
to enforce this Agreement directly against a PERMITTED SUBLICENSEE to the extent
that that PERMITTED SUBLICENSEE breaches the terms and conditions of this
Agreement.  Any such enforcement by LICENSOR against a PERMITTED SUBLICENSEE
shall be upon the same terms and conditions as are applicable to enforcement by
LICENSOR against LICENSEE.

 

5

--------------------------------------------------------------------------------


 

III.     EXAMINATION OF PRODUCTS AND SERVICES

 

A.            In order to promote adherence to the STANDARDS OF QUALITY and for
the purpose of protecting and maintaining the goodwill associated with the
LICENSED MARKS and the reputation of LICENSOR, LICENSOR shall have the right to
obtain from LICENSEE reasonable information as to the nature and quality of the
PRODUCTS and SERVICES and the manner in which the LICENSED MARKS are used in
connection with the PRODUCTS and SERVICES.

 

B.            The PRODUCTS and SERVICES shall comply with all applicable Laws. 
For the purpose of protecting and maintaining the goodwill associated with the
LICENSED MARKS and the reputation of LICENSOR, LICENSOR or its authorized
representative shall have the right at any reasonable time or times during
regular business hours on reasonable notice, and up to two (2) times per
calendar year (and otherwise if LICENSOR notifies LICENSEE in writing that it
believes the PRODUCTS and SERVICES are not conforming to the STANDARDS of
QUALITY or other requirements of this Agreement, which notice shall provide a
description of the nonconformity that is reasonable under the circumstances and,
if appropriate and available to LICENSOR, include samples of any nonconforming
PRODUCTS and copies of any documentation relating to such nonconformity), to
visit the offices and facilities of LICENSEE and the PERMITTED SUBLICENSEES
where PRODUCTS are developed, designed, packaged, marketed, promoted, sold or
serviced and SERVICES are developed, marketed, promoted or rendered.  LICENSOR
may conduct a reasonable inspection and examination of such offices and
facilities, PRODUCTS, and SERVICES.  LICENSEE agrees to furnish LICENSOR, from
time to time as reasonably requested by LICENSOR, representative samples of
representative PRODUCTS (and any other particular PRODUCTS requested by
LICENSOR) to which the LICENSED MARKS are affixed and representative samples
showing representative other uses of the LICENSED MARKS by LICENSEE, the
PERMITTED SUBLICENSEES and AUTHORIZED DISTRIBUTORS selected by LICENSOR (and any
other particular uses requested by LICENSOR).  Upon LICENSOR’S reasonable
request, LICENSEE and the PERMITTED SUBLICENSEES shall permit LICENSOR to
promptly examine and audit documents, books and records pertaining specifically
to the development, design, packaging, marketing, promoting, sale, servicing,
quality, performance, and other characteristics of PRODUCTS and SERVICES as
LICENSOR may reasonably require to verify that PRODUCTS sold and SERVICES
rendered by LICENSEE and the PERMITTED SUBLICENSEES meet the STANDARDS OF
QUALITY and that LICENSEE’S and the PERMITTED SUBLICENSEES’ use of the LICENSED
MARKS complies with LICENSEE’S obligations under this Agreement.  In conducting
any such inspection or audit, LICENSOR shall take all steps reasonably required
by LICENSEE to minimize disruption to LICENSEE’S business and to avoid
disclosure of LICENSEE’S confidential and propriety information and materials,
including, but not limited to, executing nondisclosure agreements, provided that
such steps and agreements shall not prevent LICENSOR from pursuing any claims
that it may have in connection with this Agreement.

 

6

--------------------------------------------------------------------------------


 

C.            If, at any time, the PRODUCTS sold or SERVICES rendered fail, in
the reasonable judgment of LICENSOR, to conform to the STANDARDS OF QUALITY, 
LICENSOR shall notify LICENSEE of such failure in writing (which notice shall
provide a description of the nonconformity that is reasonable under the
circumstances and, if appropriate and available to LICENSOR, include samples of
any nonconforming PRODUCTS and copies of any documentation relating to such
nonconformity).  LICENSEE and the applicable PERMITTED SUBLICENSEES shall take
all necessary steps to bring such PRODUCTS or SERVICES into conformity with the
STANDARDS OF QUALITY.  If LICENSEE or any PERMITTED SUBLICENSEE fails to bring
such PRODUCTS or SERVICES into conformity within twenty (20) days (or such other
time period mutually agreed upon by the parties) after LICENSEE’S receipt of
written notice of nonconformity, then LICENSEE, such PERMITTED SUBLICENSEE and
their AUTHORIZED DISTRIBUTORS shall immediately cease the development,
marketing, promotion and sale of such PRODUCTS or SERVICES under the LICENSED
MARKS until such nonconformity is cured.  Notwithstanding the foregoing, in the
event that LICENSOR and LICENSEE or a PERMITTED SUBLICENSEE do not agree as to
(i) whether a nonconformity exists, (ii) a remedy for a nonconformity, or (iii)
the date by which a nonconformity will be corrected, LICENSOR and LICENSEE or
the PERMITTED SUBLICENSEE shall resolve their disagreements in accordance with
the dispute resolution process set forth in Article VII of the Master
Agreement.  LICENSEE or the PERMITTED SUBLICENSEE shall then implement the
remedy, if any, that results from the dispute resolution process according to
the requirements specified, or agreements reached, during the dispute resolution
process.  During the pendency of the dispute resolution process, LICENSEE or the
PERMITTED SUBLICENSEE may take whatever action with respect to the PRODUCTS or
SERVICES at issue as it deems reasonable to address the purported nonconformity
(provided that LICENSEE and the PERMITTED SUBLICENSEE have the right pursuant to
this Agreement to use the LICENSED MARKS in connection with such PRODUCTS and
SERVICES as modified by such action), which may include, if applicable,
implementing some or all of its proposed remedy.  In the event that the
nonconforming PRODUCTS or SERVICES cannot be brought into conformity during the
time frame that is agreed to or that results from the dispute resolution process
due to delays not within the reasonable control of LICENSEE or the PERMITTED
SUBLICENSEES in obtaining any necessary approvals from GOVERNMENTAL AUTHORITIES,
LICENSEE, the PERMITTED SUBLICENSEES, and the AUTHORIZED DISTRIBUTORS shall not
be required to cease the development, marketing or sale of such PRODUCTS or
SERVICES under the LICENSED MARKS, provided that LICENSEE or the applicable
PERMITTED SUBLICENSEE is working diligently to obtain such approvals and keeps
LICENSOR reasonably informed of its efforts to do so.

 

D.            If, at any time, a GOVERNMENTAL AUTHORITY raises an issue with
LICENSEE or a PERMITTED SUBLICENSEE as to whether PRODUCTS sold or SERVICES
rendered comply with applicable Laws, LICENSEE or the PERMITTED SUBLICENSEE
shall respond to the GOVERNMENTAL AUTHORITY adequately, including by modifying
or discontinuing particular PRODUCTS or SERVICES if so

 

7

--------------------------------------------------------------------------------


 

directed by the GOVERNMENTAL AUTHORITY according to the time frames, if any, set
forth by the GOVERNMENTAL AUTHORITY.  Notwithstanding the foregoing, if, at any
time, the PRODUCTS sold or SERVICES rendered fail, in the reasonable judgment of
LICENSOR, to comply with all applicable Laws, LICENSOR shall notify LICENSEE of
such failure in writing (which notice shall provide a description of the
noncompliance that is reasonable under the circumstances and, if appropriate and
available to LICENSOR, include samples of any noncompliant PRODUCTS and copies
of any documentation relating to such noncompliance).  LICENSEE and the
applicable PERMITTED SUBLICENSEES shall take all necessary steps to bring such
PRODUCTS or SERVICES into compliance with all applicable Laws.  If LICENSEE or
any PERMITTED SUBLICENSEE fails to bring such PRODUCTS or SERVICES into
compliance within twenty (20) days (or such other time period mutually agreed
upon by the parties) after LICENSEE’S receipt of written notice of
noncompliance, then LICENSEE, such PERMITTED SUBLICENSEE and their AUTHORIZED
DISTRIBUTORS shall immediately cease the development, marketing, promotion and
sale of such PRODUCTS or SERVICES under the LICENSED MARKS until such
noncompliance is cured.  Notwithstanding the foregoing but subject to any and
all requirements of GOVERNMENTAL AUTHORITIES, in the event that LICENSOR and
LICENSEE or a PERMITTED SUBLICENSEE do not agree as to (i) whether a
noncompliance with applicable Laws exists, (ii) an appropriate remedy for such
purported noncompliance, or (iii) the date by which such purported noncompliance
will be corrected, LICENSOR and LICENSEE or the PERMITTED SUBLICENSEE shall
resolve their disagreements in accordance with the dispute resolution process
set forth in Article VII of the Master Agreement.  Subject to any requirements
of GOVERNMENTAL AUTHORITIES, LICENSEE or the PERMITTED SUBLICENSEE shall then
implement the remedy, if any, that results from the dispute resolution process
according to the requirements specified, or agreements reached, during the
dispute resolution process.  During the pendency of any such dispute resolution
process and subject to any and all requirements of GOVERNMENTAL AUTHORITIES,
LICENSEE, the PERMITTED SUBLICENSEES, and the AUTHORIZED DISTRIBUTORS may
continue to promote, offer, and sell the PRODUCTS and SERVICES at issue, and
LICENSEE or the PERMITTED SUBLICENSEE may take whatever action with respect to
such PRODUCTS and SERVICES as it deems reasonable to address the purported
noncompliance (provided that LICENSEE and the PERMITTED SUBLICENSEE have the
right pursuant to this Agreement to use the LICENSED MARKS in connection with
such PRODUCTS and SERVICES as modified by such action), which may include, if
applicable, implementing some or all of its proposed remedy.

 

E.             Rights granted to LICENSOR under this Article III to inspect,
examine, request samples, and audit; to request that PRODUCTS and SERVICES be
brought into conformity and compliance; and to direct cessation of certain
activities with respect to PRODUCTS and SERVICES shall extend to the AUTHORIZED
DISTRIBUTORS and PRODUCTS and SERVICES offered by the AUTHORIZED DISTRIBUTORS;
provided however, that in the event LICENSOR desires to engage in any
inspection, examination or audit with respect to, or to request changes to or
cessation of, any PRODUCTS or

 

8

--------------------------------------------------------------------------------


 

SERVICES offered by an AUTHORIZED DISTRIBUTOR, LICENSOR shall do so solely
through LICENSEE.  LICENSOR shall not itself contact any AUTHORIZED DISTRIBUTOR
with respect to the foregoing, except with the prior written consent of
LICENSEE.  Notwithstanding anything in this Agreement to the contrary, if
LICENSEE fails to comply with its obligations with respect to any AUTHORIZED
DISTRIBUTOR in accordance with this Agreement (including, without limitation,
(i) failing to address any use of the LICENSED MARKS by any AUTHORIZED
DISTRIBUTOR in a manner that conflicts with the terms and conditions of this
Agreement applicable to the AUTHORIZED DISTRIBUTORS and (ii) instructing the
AUTHORIZED DISTRIBUTORS to use the LICENSED MARKS in a manner consistent with
the terms and conditions of this Agreement applicable to the AUTHORIZED
DISTRIBUTORS) within twenty (20) days of notice from LICENSOR of such failure,
LICENSOR shall have the right to contact such AUTHORIZED DISTRIBUTOR.

 

IV.    USE OF GE MARKS

 

A.            Under the license and rights granted herein, LICENSEE, the
PERMITTED SUBLICENSEES and the AUTHORIZED DISTRIBUTORS are authorized to use the
GE MARKS only as provided in Articles II and VI in any current or
later-developed medium or form of communication, including, without limitation,
use in packaging, labeling, brochures, press releases, websites, domain names,
signage, point-of-purchase materials, general publicity, advertising,
instruction books and other literature relating to the PRODUCTS and SERVICES. 
LICENSEE, the PERMITTED SUBLICENSEES and the AUTHORIZED DISTRIBUTORS shall not
use the GE MARKS in a manner that could reasonably be expected to damage the
reputation or goodwill associated with LICENSOR, its AFFILIATES or the GE MARKS.

 

B.            LICENSEE and the PERMITTED SUBLICENSEES shall comply with the
standards and guidelines with respect to the appearance and manner of use of the
GE MARKS set forth on Exhibit B, which LICENSOR may revise from time to time at
LICENSOR’S sole discretion, provided that any potential revisions to the
standards and guidelines shall be subject to the process set forth in Paragraph
IV.C.  LICENSEE, the PERMITTED SUBLICENSEES and AUTHORIZED DISTRIBUTORS shall
not use their MARKS in a manner that causes confusion as to the ownership of the
GE MARKS.  Subject to Paragraph II.D, any appearance or manner of use of the GE
MARKS not provided for by such standards and guidelines (including, without
limitation, any uses not contemplated by such standards and guidelines, any uses
in contravention of such standards and guidelines and any clarifications of such
standards and guidelines) shall be adopted by LICENSEE, the PERMITTED
SUBLICENSEES and AUTHORIZED DISTRIBUTORS only upon prior written approval by
LICENSOR of each first instance of such appearance or manner of use, which shall
not unreasonably be withheld.  LICENSEE shall make a written request referencing
this Paragraph IV.B to LICENSOR for such appearance or manner of use, and
LICENSOR shall provide a written response to LICENSEE within fifteen (15) days
after its receipt of LICENSEE’S request, provided that such response may state
that a written response cannot be provided within fifteen (15) days but will be
provided within thirty (30) days after LICENSOR’S receipt of the

 

9

--------------------------------------------------------------------------------


 

request.  In the event that LICENSOR has not provided a final written response
to LICENSEE’S request for approval within thirty (30) days after LICENSOR’S
receipt of the request, such request shall be deemed approved.

 

C.            (i) In the event that LICENSOR proposes to change the standards
and guidelines set forth in Paragraph IV.B, it shall notify LICENSEE of the
proposed changes, and consult with LICENSEE regarding such changes.  LICENSEE,
the PERMITTED SUBLICENSEES, and the AUTHORIZED DISTRIBUTORS shall be allowed a
commercially reasonable amount of time to implement any such changes made after
the EFFECTIVE DATE, which amount of time shall be, if applicable, no less than
the amount of time LICENSOR’S AFFILIATES are given to adopt the same changes. 
(ii) In the event that LICENSOR proposes to add to or otherwise change the
STANDARDS OF QUALITY in accordance with Paragraph I.G.2, it shall notify
LICENSEE of the proposed additions or changes, and consult with LICENSEE
regarding such additions or changes.  In the event that LICENSOR and LICENSEE
cannot reach agreement as to any such proposed additions or changes to the
STANDARDS OF QUALITY, LICENSOR’S and LICENSEE’S disagreement shall be resolved
in accordance with the dispute resolution provisions set forth in Article VII of
the Master Agreement.  During the pendency of any such dispute resolution
process, LICENSEE, the PERMITTED SUBLICENSEES, and the AUTHORIZED DISTRIBUTORS
may continue to promote, offer, and sell the PRODUCTS or SERVICES at issue in
accordance with the STANDARDS OF QUALITY in effect prior to such disagreement
(not including such proposed addition or change).  LICENSEE, the PERMITTED
SUBLICENSEES, and the AUTHORIZED DISTRIBUTORS shall be allowed a commercially
reasonable amount of time to implement any such additions or other changes made
after the EFFECTIVE DATE, which amount of time shall be, if applicable, no less
than the amount of time LICENSOR’S AFFILIATES are given to adopt the same
additions or changes and no less than the amount of time to obtain any
regulatory approvals necessary to adopt such additions or changes, provided that
LICENSEE and the PERMITTED SUBLICENSEES are working diligently to obtain such
approvals and keep LICENSOR reasonably informed of their efforts to do so.

 

D.            LICENSEE shall also obtain LICENSOR’S prior written approval
(which shall be at the sole discretion of LICENSOR) for (i) each first instance
of a general promotion in accordance with Paragraph II.A.ii that is not
specifically provided for in the standards and guidelines set forth in Paragraph
IV.B and (ii) any television or radio advertisements that use the GE MARKS. 
LICENSEE shall make a written request referencing this Paragraph IV.D to
LICENSOR for approval of such general promotion or television or radio
advertisement, and LICENSOR shall provide a written response to LICENSEE within
fifteen (15) days after its receipt of LICENSEE’S request, provided that such
response may state that a written response cannot be provided within fifteen
(15) days but will be provided within thirty (30) days after LICENSOR’S receipt
of the request.  In the event that LICENSOR has not provided a final written
response to LICENSEE’S request for approval within thirty (30) days after
LICENSOR’S receipt of the request, such request shall be deemed approved.

 

10

--------------------------------------------------------------------------------


 

E.             LICENSEE, the PERMITTED SUBLICENSEES and AUTHORIZED DISTRIBUTORS
shall comply with all applicable Laws pertaining to the GE MARKS, including,
without limitation, those pertaining to the proper use and designation of MARKS
and pertaining to the development, distribution, promotion and sale of PRODUCTS
and the offering, rendering and promotion of SERVICES, and strictly comply with
the STANDARDS OF QUALITY.

 

F.             LICENSEE, the PERMITTED SUBLICENSEES and AUTHORIZED DISTRIBUTORS
shall, within a commercially reasonable period of time, cease use of the GE
MARKS upon notice from LICENSOR to LICENSEE that, in the good faith opinion of
LICENSOR, such use of the GE MARKS might result in any potential trademark
liability to a third party on the part of LICENSOR, LICENSEE, the PERMITTED
SUBLICENSEES and/or the AUTHORIZED DISTRIBUTORS.  LICENSEE, the PERMITTED
SUBLICENSEES and the AUTHORIZED DISTRIBUTORS shall comply fully within a
commercially reasonable period of time following LICENSEE’S receipt of written
notice thereof with all guidelines adopted from time to time by LICENSOR for the
purpose of addressing any potential trademark liability with respect to such
third party.

 

G.            If, in the sole discretion of LICENSOR, it is required or
advisable for the purpose of making this Agreement enforceable, or for the
purpose of maintaining, enhancing or protecting LICENSOR’S rights in the GE
MARKS in some countries, to record this Agreement or to enter LICENSEE (and/or
the PERMITTED SUBLICENSEES and the AUTHORIZED DISTRIBUTORS) as registered or
authorized users of the GE MARKS, LICENSOR will attend (at LICENSOR’S expense)
to such recording or entry.  LICENSEE (or the appropriate PERMITTED SUBLICENSEE
or AUTHORIZED DISTRIBUTOR) shall promptly and at no cost to LICENSOR execute and
deliver to LICENSOR such additional instruments or documentation as LICENSOR may
reasonably request, including without limitation execution and delivery of
substitute or short-form license agreements, with terms consistent with this
Agreement, for recordation or registration in specified countries in the event
that this Agreement shall be deemed by LICENSOR to be unsuitable for recordation
or entry in such countries.  The terms and conditions of this Agreement (and not
the terms and conditions of such substitute or short-form license agreements
entered into for recording or entry purposes) shall be binding between LICENSOR
and LICENSEE (or the appropriate PERMITTED SUBLICENSEE or AUTHORIZED
DISTRIBUTOR) throughout the world and shall govern and control any controversy
that may arise with respect to each party’s rights and obligations hereunder;
provided, however, that if specific terms and conditions of any such substitute
or short-form license agreement differ from the comparable terms and conditions
of this Agreement and enforcement of the comparable terms and conditions of this
Agreement pursuant to this provision either would be uncertain or improper under
the Laws of the applicable country or would adversely affect LICENSOR’S rights
in and to the GE MARKS in such country, then the specific terms and conditions
of the substitute or short-form license agreement shall be controlling in such
country.

 

11

--------------------------------------------------------------------------------


 

H.            LICENSEE and the PERMITTED SUBLICENSEES shall supply LICENSOR with
such information (including, without limitation, any such information of the
AUTHORIZED DISTRIBUTORS) concerning sales and other dispositions of PRODUCTS and
SERVICES as LICENSOR may reasonably request to aid LICENSOR in the acquisition,
maintenance and renewal of registrations of the GE MARKS, to record this
Agreement, to enter LICENSEE, the PERMITTED SUBLICENSEES or AUTHORIZED
DISTRIBUTORS as registered or authorized users of the GE MARKS or for any
purpose reasonably related to LICENSOR’S maintenance and protection of the GE
MARKS.  LICENSEE (and the PERMITTED SUBLICENSEES) shall fully cooperate with
LICENSOR’S reasonable requests in the execution, filing, and prosecution of any
registration of a MARK or copyright relating to GE MARKS that LICENSOR may
desire to obtain.  For that purpose LICENSEE (and the PERMITTED SUBLICENSEES)
shall supply to LICENSOR such samples, containers, labels, letterheads and other
similar materials bearing the GE MARKS as may be required by LICENSOR.

 

I.              Notwithstanding Paragraph II.A, LICENSEE, the PERMITTED
SUBLICENSEES and the AUTHORIZED DISTRIBUTORS will not use the GE MARKS, nor may
any particular PRODUCT or SERVICE be marketed, distributed or offered for sale
or sold, (i) in any jurisdiction where the GE MARKS have not been registered,
until an appropriate MARK search has been conducted (at LICENSEE’S expense) and
an application to register the particular GE MARK in the relevant MARK class(es)
for PRODUCTS and SERVICES has been filed in that jurisdiction (at LICENSOR’S
expense), or LICENSOR determines in good faith on advice of its trademark
counsel that it would be preferable not to seek to register such GE MARK in that
country but that there is no material impediment to the use of such GE MARK
therein and (ii) in a country where entry of LICENSEE as a registered or
authorized user is required, prior to the execution of an appropriate registered
user agreement or similar agreement and the filing thereof with the appropriate
governmental agency (except where failure to do so prior to use will not have a
material adverse effect on such GE MARK).  Not in limitation of the foregoing,
in the event that LICENSOR determines that LICENSEE and the PERMITTED
SUBLICENSEES are using the GE MARKS in a jurisdiction where such GE MARKS are
not registered in the appropriate MARK class(es) for PRODUCTS and SERVICES,
LICENSOR at its sole discretion shall have the option to require such
registration at LICENSOR’S expense.

 

J.             LICENSEE and the PERMITTED SUBLICENSEES shall not, and shall
instruct the AUTHORIZED DISTRIBUTORS to not, enter into any agreements relating
to the placement of listings in response to Website search terms and key words
that consist of the terms included in Exhibit C.  Upon expiration or termination
of this Agreement, LICENSEE and the PERMITTED SUBLICENSEES shall, and shall
instruct the AUTHORIZED DISTRIBUTORS to, assign any agreements relating to the
placement of listings in response to Website search terms and key words that
include the GE MARKS to LICENSOR, unless such agreements by their own terms are
non-assignable

 

12

--------------------------------------------------------------------------------


 

(in which case LICENSEE and the PERMITTED SUBLICENSEES shall, and shall instruct
the AUTHORIZED DISTRIBUTORS to, terminate such agreements).

 

V.      OWNERSHIP AND VALIDITY OF GE MARKS

 

A.            LICENSEE and the PERMITTED SUBLICENSEES admit the validity, and
LICENSOR’S ownership, of the GE MARKS and agree that any and all goodwill,
rights or interests that might be acquired by the use of the GE MARKS by
LICENSEE, the PERMITTED SUBLICENSEES and/or AUTHORIZED DISTRIBUTORS shall inure
to the sole benefit of LICENSOR.  If LICENSEE, the PERMITTED SUBLICENSEES or
AUTHORIZED DISTRIBUTORS obtain rights or interests in the GE MARKS, LICENSEE or
the PERMITTED SUBLICENSEES shall transfer, or shall instruct such AUTHORIZED
DISTRIBUTOR to transfer, those rights or interests to LICENSOR upon request by
LICENSOR.  LICENSEE and the PERMITTED SUBLICENSEES admit and agree that, as
between the parties, LICENSEE, the PERMITTED SUBLICENSEES and AUTHORIZED
DISTRIBUTORS have been extended only a mere permissive right to use the GE MARKS
as provided in this Agreement which is not coupled with any ownership interest.

 

B.            LICENSEE and the PERMITTED SUBLICENSEES further agree not to, and
to instruct the AUTHORIZED DISTRIBUTORS not to: (i) use or register in any
country any MARKS (including, without limitation, any slogan) confusingly
similar to, or consisting in whole or in part of, the GE MARKS or (ii) register
the GE MARKS in any country, without in each case the express prior written
consent of LICENSOR.  Whenever LICENSEE or a PERMITTED SUBLICENSEE becomes aware
of any consumer confusion or risk thereof between a MARK used by LICENSEE, a
PERMITTED SUBLICENSEE or AUTHORIZED DISTRIBUTOR, and a GE MARK, LICENSEE or such
PERMITTED SUBLICENSEE shall take appropriate steps to promptly remedy or avoid
such confusion or risk of confusion.

 

C.            LICENSEE may request in writing that LICENSOR, at LICENSEE’S
expense, file an application for registration of any GE MARK for use in
connection with the PRODUCTS and SERVICES in any country in which such GE MARK
is not registered in the appropriate classes of goods or services for such
PRODUCTS and SERVICES as of the EFFECTIVE DATE.  Subject to Paragraph IV.I,
LICENSOR shall use commercially reasonable efforts to complete such filing and
prosecution in LICENSOR’S name.  LICENSEE shall supply, without cost to
LICENSOR, from time to time as requested by LICENSOR, such samples, containers,
labels, letterheads, and similar materials from such LICENSEE or the PERMITTED
SUBLICENSEES as may reasonably be required for such filing and prosecution.

 

D.            LICENSOR will own all right, title and interest in and to any and
all applications for registration of the GE MARKS (including, without
limitation, applications filed in accordance with Paragraph V.C), whether filed
before or after the EFFECTIVE DATE, and such applications shall be deemed
incorporated in the defined term “GE MARKS”.

 

13

--------------------------------------------------------------------------------


 

E.             LICENSEE and the PERMITTED SUBLICENSEES shall give LICENSOR
notice promptly of any known or presumed infringements of the GE MARKS, and
shall instruct the AUTHORIZED DISTRIBUTORS to give prompt notice to LICENSEE of
any such infringements, which LICENSEE shall promptly give to LICENSOR. 
LICENSEE and the PERMITTED SUBLICENSEES shall render, and instruct the
AUTHORIZED DISTRIBUTORS to render, to LICENSOR full and prompt cooperation (at
LICENSOR’S expense) for the enforcement and protection of the GE MARKS against
such infringements.  LICENSOR shall retain all rights to bring all actions and
proceedings in connection with infringement or misuse of the GE MARKS at its
sole discretion.  If LICENSOR decides to enforce the GE MARKS against an
infringer, all costs incurred and recoveries made shall be for the account of
LICENSOR.

 

F.             LICENSEE and the PERMITTED SUBLICENSEES will not, and shall
instruct the AUTHORIZED DISTRIBUTORS to not, at any time during the Term, and
any time thereafter, for as long as LICENSOR shall own rights in the GE MARKS,
do or cause to be done any act or thing disparaging, disputing, attacking,
challenging, impairing, diluting, or in any way tending to harm the reputation
or goodwill associated with LICENSOR, its AFFILIATES or any of the GE MARKS.

 

G.            LICENSEE, the PERMITTED SUBLICENSEES and the AUTHORIZED
DISTRIBUTORS have no right (and shall not, and shall instruct the AUTHORIZED
DISTRIBUTORS to not, represent that they have the right) to bind or obligate
LICENSOR in any way.  LICENSOR has no right, and shall not represent that it has
the right, to bind or obligate LICENSEE, any PERMITTED SUBLICENSEE or AUTHORIZED
DISTRIBUTOR in any way.

 

VI.    CORPORATE NAMES

 

A.            “GE MARKS” means the LICENSED MARKS, “General Electric”, “GE
Capital” and “GEFA”.

 

B.            “LICENSED SUBSIDIARIES” means those PERMITTED SUBLICENSEES that,
as of the EFFECTIVE DATE, include in their corporate names the GE MARKS,
provided that “LICENSED SUBSIDIARIES” shall not include any such PERMITTED
SUBLICENSEES that adopt NEW CORPORATE NAMES after the EFFECTIVE DATE.

 

C.            “NEW CORPORATE NAMES” shall mean corporate names that do not
consist in whole or in part of, and are not dilutive of or confusingly similar
to, the GE MARKS.  The parties agree that LICENSEE’S “Genworth” name and mark,
and derivatives thereof, do not consist in whole or in part of, and are not
dilutive of or confusingly similar to, the GE MARKS, provided that LICENSEE does
not highlight, isolate or emphasize the letters “Ge” alone in the “Genworth”
name and mark or derivatives thereof.

 

D.            “TWENTY PERCENT DATE” means the first date on which members of the
GE GROUP cease to beneficially own, in the aggregate, (excluding for such
purposes

 

14

--------------------------------------------------------------------------------


 

shares of GENWORTH COMMON STOCK beneficially owned by LICENSOR but not for its
own account, including (in such exclusion) beneficial ownership that arises by
virtue of some entity that is an AFFILIATE of LICENSOR being a sponsor of or
advisor to a mutual or similar fund that beneficially owns shares of GENWORTH
COMMON STOCK) more than twenty percent (20%) of the then outstanding GENWORTH
COMMON STOCK.

 

E.             Subject to the terms and conditions set forth herein, LICENSOR
hereby grants to LICENSEE a limited, non-exclusive, non-transferable,
royalty-free license, with no right to sublicense (other than to the LICENSED
SUBSIDIARIES as expressly provided herein), to allow the LICENSED SUBSIDIARIES
to use the GE MARKS in their corporate names to the extent such GE MARKS are
used in such corporate names as of the EFFECTIVE DATE.  Unless sooner terminated
in accordance with this Article VI, this license shall expire on the sooner of:
(i) the date that any GOVERNMENTAL AUTHORITY requires that such corporate names
be changed, but only with respect to the particular LICENSED SUBSIDIARY to which
the GOVERNMENTAL AUTHORITY requirement applies and subject to any time frame or
transition period established by the GOVERNMENTAL AUTHORITY (alone or in
consultation with LICENSEE), (ii) the TWENTY PERCENT DATE or (iii) the
expiration of five (5) years from the EFFECTIVE DATE.  Upon expiration in
accordance with the foregoing (ii), (x) the LICENSED SUBSIDIARY shall use its
best efforts to effectuate cessation of its use of the GE MARKS in its corporate
name as expeditiously as possible under the circumstances and (y) in the event
that a LICENSED SUBSIDIARY is unable to obtain regulatory approval necessary to
adopt a NEW CORPORATE NAME in a jurisdiction, or is otherwise unable for
regulatory reasons to adopt a NEW CORPORATE NAME in a jurisdiction, such
LICENSED SUBSIDIARY shall be allowed to continue its then-current use of the
corporate name for a transition period, which shall not exceed one (1) year
except upon mutual agreement of the parties, provided that such LICENSED
SUBSIDIARY in good faith complies with the obligations contained herein.  Such
LICENSED SUBSIDIARY shall comply with the applicable transition provisions in
Exhibit D during any such transition period.  No such transition period shall
extend beyond five (5) years from the EFFECTIVE DATE.

 

F.             Upon expiration or termination of the license granted under this
Article VI, the LICENSED SUBSIDIARIES shall adopt NEW CORPORATE NAMES, subject
to applicable TRANSITION PERIODS and other applicable provisions of this Article
VI and this Agreement.  If adoption of a NEW CORPORATE NAME is consistent with
LICENSEE’S and the LICENSED SUBSIDIARIES’ business plans and does not subject
LICENSEE and the LICENSED SUBSIDIARIES to material incremental costs in addition
to costs that LICENSEE and the LICENSED SUBSIDIARIES would incur to adopt NEW
CORPORATE NAMES at a future date, LICENSEE and the LICENSED SUBSIDIARIES shall
use reasonable best efforts to adopt and change to NEW CORPORATE NAMES as soon
as possible after the EFFECTIVE DATE.  The obligation to adopt NEW CORPORATE
NAMES in connection with the TWENTY PERCENT DATE as set forth in the foregoing
Paragraph VI.E shall not apply to the

 

15

--------------------------------------------------------------------------------


 

LICENSED SUBSIDIARY known as GE Capital Life Assurance Company of New York
(“GECLANY”) to the extent that it is necessary for GECLANY to maintain its
current corporate name in order to fulfill its existing contractual obligations
as of the EFFECTIVE DATE.  GECLANY shall, however, be required to adopt a NEW
CORPORATE NAME no later than the expiration of the TERM.

 

G.            The LICENSED SUBSIDIARIES shall operate their businesses in
accordance with at least the same standards of quality, appearance, service and
other standards that are observed as of the EFFECTIVE DATE by the LICENSED
SUBSIDIARIES.  In order to promote adherence to such standards and for the
purpose of protecting and maintaining the goodwill associated with the GE MARKS
and the reputation of LICENSOR, LICENSOR shall have the right to obtain from
LICENSEE reasonable information as to the operation of the LICENSED
SUBSIDIARIES’ businesses and the manner in which the GE MARKS are used in
connection with their corporate names.  If, at any time, a LICENSED SUBSIDIARY
fails, in the reasonable judgment of LICENSOR, to conform to the standards set
forth in this Paragraph VI.G,  LICENSOR shall notify LICENSEE of such failure in
writing (which notice shall provide a description of the nonconformity that is
reasonable under the circumstances and, if appropriate and available to
LICENSOR, include copies of any documentation relating to such nonconformity). 
Such LICENSED SUBSIDIARY shall take all necessary steps to bring the
nonconforming aspects of its business into conformity with such standards.  If
such LICENSED SUBSIDIARY fails to bring the nonconforming aspects of its
business into conformity with such standards within twenty (20) days (or such
other time period mutually agreed upon by the parties) after LICENSEE’S receipt
of written notice of nonconformity, then such LICENSED SUBSIDIARY shall use its
best efforts to effectuate cessation of its use of the GE MARKS in its corporate
name as expeditiously as possible under the circumstances.  Notwithstanding the
foregoing, in the event that LICENSOR and LICENSEE or a LICENSED SUBSIDIARY do
not agree as to (i) whether a nonconformity exists, (ii) a remedy for a
nonconformity, or (iii) the date by which a nonconformity will be corrected,
LICENSOR and LICENSEE or the LICENSED SUBSIDIARY shall resolve their
disagreements in accordance with the Article VI dispute resolution process set
forth in Exhibit E.  LICENSEE or the LICENSED SUBSIDIARY shall then implement
the remedy, if any, that results from the dispute resolution process according
to the requirements specified, or agreements reached, during the dispute
resolution process.  During the pendency of the dispute resolution process,
LICENSEE or the LICENSED SUBSIDIARY may take whatever action with respect to the
purported nonconforming aspects of the LICENSED SUBSIDIARY’S business as it
deems reasonable to address the purported nonconformity (provided that the
LICENSED SUBSIDIARY has the right pursuant to this Agreement to take such
action), which may include, if applicable, implementing some or all of its
proposed remedy.

 

H.            The LICENSED SUBSIDIARIES shall comply at all times with all
applicable Laws, and shall be accurate in their descriptions of the relationship
between LICENSOR and the LICENSED SUBSIDIARIES.  For the purpose of protecting
and maintaining the goodwill associated with the GE MARKS and the reputation of

 

16

--------------------------------------------------------------------------------


 

LICENSOR, LICENSOR or its authorized representative shall have the right at any
reasonable time or times during regular business hours on reasonable notice to
LICENSEE, and up to two (2) times per calendar year (and otherwise if LICENSOR
notifies LICENSEE in writing that it believes a LICENSED SUBSIDIARY is not
complying with the requirements of this Article VI, which notice shall provide a
description of the nonconformity that is reasonable under the circumstances and,
if appropriate and available to LICENSOR, include copies of any documentation
relating to such nonconformity), to visit the offices and facilities of the
LICENSED SUBSIDIARY.  LICENSOR may conduct a reasonable inspection and
examination of such offices and facilities and the operation of the business of
the LICENSED SUBSIDIARY to determine compliance with this Article VI in
conjunction with the LICENSED SUBSIDIARY’S use of the GE MARKS in its corporate
name.  Upon LICENSOR’S reasonable request, the LICENSED SUBSIDIARIES shall
permit LICENSOR to promptly examine and audit documents, books, records and
other information pertaining to the operation of the LICENSED SUBSIDIARIES’
business as LICENSOR may reasonably require to verify that the LICENSED
SUBSIDIARIES are complying with the requirements of this Article VI in
conjunction with the LICENSED SUBSIDIARIES’ use of the GE MARKS in their
corporate names.  In conducting any such inspection or audit, LICENSOR shall
take all steps reasonably required by the LICENSED SUBSIDIARIES to minimize
disruption to the LICENSED SUBSIDIARIES’ business and to avoid disclosure of the
LICENSED SUBSIDIARIES’ confidential and propriety information and materials,
including, but not limited to, executing nondisclosure agreements, provided that
such steps and agreements shall not prevent LICENSOR from pursuing any claims
that it may have in connection with this Agreement.

 

I.              The license granted in this Article VI shall automatically
terminate with respect to a LICENSED SUBSIDIARY upon notice to LICENSEE upon any
of the following events with respect to that LICENSED SUBSIDIARY:  (i) any
merger or consolidation of such LICENSED SUBSIDIARY with an unrelated third
party; (ii) the sale of all or substantially all of the assets of such LICENSED
SUBSIDIARY to an unrelated third party; or (iii) a change of control of such
LICENSED SUBSIDIARY whereby any unrelated third party acquires fifty percent
(50)% or more of the outstanding voting securities of such LICENSED SUBSIDIARY
or the power, directly or indirectly, to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise) of such LICENSED
SUBSIDIARY.

 

J.             In the event LICENSEE or a LICENSED SUBSIDIARY breaches in any
material respect any representation, warranty or covenant of this Article VI and
LICENSOR gives LICENSEE written notice of such breach (which notice shall
provide a description of the breach that is reasonable under the circumstances),
LICENSEE and the LICENSED SUBSIDIARY, if applicable, shall have forty-five (45)
days from LICENSEE’S receipt of such notice to remedy such breach, unless such
breach cannot be remedied within such forty-five (45) day period, in which case
LICENSEE and the LICENSED SUBSIDIARY, if applicable, shall use best efforts to
remedy such breach as

 

17

--------------------------------------------------------------------------------


 

promptly as practicable but no later than ninety (90) days from LICENSEE’S
receipt of such notice.  If the breach is not remedied in accordance with the
foregoing time periods, LICENSOR shall have the right to terminate the license
granted in this Article VI with respect to LICENSEE and the LICENSED SUBSIDIARY,
if applicable, at any time thereafter by giving LICENSEE notice of such
termination.

 

K.            The license granted in this Article VI shall terminate as to a
particular country with notice to LICENSEE on a date established by either
LICENSOR or LICENSEE if a controlling substitute or short-form license agreement
is required in such country pursuant to Paragraph IV.G hereof and such
controlling substitute or short-form license agreement contains provisions
unacceptable to the party giving notice hereunder.  The LICENSED SUBSIDIARIES
will comply with any additional requirements and perform any additional acts
that LICENSOR deems necessary to comply with all applicable foreign Laws and to
maintain, enhance and protect LICENSOR’S rights in the GE MARKS in foreign
jurisdictions.

 

L.            The license granted in this Article VI shall automatically
terminate with respect to a LICENSED SUBSIDIARY without notice by LICENSOR in
the event such LICENSED SUBSIDIARY commences, or has commenced against it,
proceedings under bankruptcy, insolvency or debtor’s relief laws or similar laws
in any other jurisdiction, which proceedings are not dismissed within sixty (60)
days; such LICENSED SUBSIDIARY makes a general assignment for the benefit of its
creditors; or such LICENSED SUBSIDIARY ceases operations or is liquidated or
dissolved.

 

M.           Upon any termination under Paragraphs VI.I or VI.L, any terminated
LICENSED SUBSIDIARY (or, subject to Paragraph VI.I, any successor of a LICENSED
SUBSIDIARY) shall be permitted to continue its then-current use of the GE MARKS
to the extent required to comply with applicable Laws for a TRANSITION PERIOD if
LICENSEE obtains LICENSOR’S written consent (which consent shall not be
unreasonably withheld) prior to the start of any proposed TRANSITION PERIOD (as
defined in Paragraph VII.F.3 below).  Upon any termination under Paragraph VI.J,
any terminated LICENSED SUBSIDIARY (or, subject to Paragraph VI.I, any successor
of a LICENSED SUBSIDIARY) shall be permitted to continue its then-current use of
the GE MARKS but shall use its best efforts to effectuate cessation of its use
of the GE MARKS in its corporate name as expeditiously as possible under the
circumstances.

 

N.            LICENSEE shall cause the LICENSED SUBSIDIARIES to comply with the
terms and conditions of this Article VI, and hereby grants LICENSOR the right to
enforce this Agreement directly against a LICENSED SUBSIDIARY to the extent that
such LICENSED SUBSIDIARY breaches the terms and conditions of this Article VI. 
Any such enforcement by LICENSOR against a LICENSED SUBSIDIARY shall be upon the
same terms and conditions as are applicable to enforcement by LICENSOR against
LICENSEE under this Agreement.  For the avoidance of doubt, LICENSEE’S failure
to cause the LICENSED SUBSIDIARIES to comply in any material respect with the
terms and conditions of this Article VI shall be a material breach of this
Agreement by LICENSEE, and shall subject LICENSEE to termination of the license
granted in

 

18

--------------------------------------------------------------------------------


 

Paragraph VI.E according to the termination process set forth in Paragraphs VI.J
and VI.M.  Provided that LICENSEE uses best efforts to address any material
breach of a LICENSED SUBSIDIARY (such efforts including termination of such
LICENSED SUBSIDIARY if the material breach is continuing), then notwithstanding
the foregoing sentence, LICENSEE shall not be deemed to have breached this
Agreement for failure to cause a LICENSED SUBSIDIARY to comply in any material
respect with the terms and conditions of this Article VI to the extent that such
LICENSED SUBSIDIARY’S breach is by its nature not capable of being remedied.

 

O.            Any dispute, controversy or claim arising out of or relating to
the transactions contemplated by this Article VI, or the validity,
interpretation, breach or termination of any provision of this Article VI shall
be resolved in accordance with Exhibit E.

 

19

--------------------------------------------------------------------------------


 

VII.   TERMINATION

 

A.            Unless terminated pursuant to any provision of this Article VII,
this Agreement shall have a term (“TERM”) of five (5) years from the EFFECTIVE
DATE.

 

B.            This Agreement shall terminate as to a particular country with
notice to LICENSEE on a date established by either LICENSOR or LICENSEE if a
controlling substitute or short-form license agreement is required in such
country pursuant to Paragraph IV.G hereof and such controlling substitute or
short-form license agreement contains provisions unacceptable to the party
giving notice hereunder.

 

C.            In the event LICENSEE or the PERMITTED SUBLICENSEES breach in any
material respect any representation, warranty or covenant of this Agreement
(including, without limitation, any failure to address an AUTHORIZED
DISTRIBUTOR’S failure to comply with this Agreement as set forth in Paragraph
II.E.3, including, without limitation, the standards and guidelines set forth in
Paragraph IV.B), or in the event LICENSEE breaches its indemnification
obligations as set forth in Section 5.2 of the Master Agreement, and LICENSOR
gives LICENSEE written notice of such breach (which notice shall provide a
description of the breach that is reasonable under the circumstances), LICENSEE
or the PERMITTED SUBLICENSEES shall have forty-five (45) days from LICENSEE’S
receipt of such notice to remedy such breach.  If the breach is not remedied
within said forty-five (45) days, LICENSOR shall have the right to terminate
this Agreement at any time thereafter by giving LICENSEE notice of such
termination.

 

D.            This Agreement shall automatically terminate upon notice to
LICENSEE (i) in its entirety upon any of the following events with respect to
LICENSEE and (ii) with respect to any PERMITTED SUBLICENSEE, upon any of the
following events with respect to such PERMITTED SUBLICENSEE:

 

1.             any merger or consolidation of LICENSEE or such PERMITTED
SUBLICENSEE with an unrelated third party;

 

2.             the sale of all or substantially all of the assets of LICENSEE or
such PERMITTED SUBLICENSEE to an unrelated third party; or

 

3.             a change of control of LICENSEE or such PERMITTED SUBLICENSEE
whereby any unrelated third party acquires fifty percent (50%) or more of the
outstanding voting securities of LICENSEE or such PERMITTED SUBLICENSEE or the
power, directly or indirectly, to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise) of LICENSEE or such PERMITTED
SUBLICENSEE.

 

Notwithstanding the foregoing, this Agreement shall not terminate if LICENSEE or
any PERMITTED SUBLICENSEE acquires or attains control of a business entity,
business unit, or block of business that provides PRODUCTS or SERVICES.

 

20

--------------------------------------------------------------------------------


 

E.             This Agreement shall automatically terminate with respect to
LICENSEE, a PERMITTED SUBLICENSEE or AUTHORIZED DISTRIBUTOR without notice to
LICENSEE by LICENSOR in the event LICENSEE, such PERMITTED SUBLICENSEE or such
AUTHORIZED DISTRIBUTOR commences, or has commenced against it, proceedings under
bankruptcy, insolvency or debtor’s relief laws or similar laws in any other
jurisdiction, which proceedings are not dismissed within sixty (60) days;
LICENSEE, such PERMITTED SUBLICENSEE or such AUTHORIZED DISTRIBUTOR makes a
general assignment for the benefit of its creditors; or LICENSEE, such PERMITTED
SUBLICENSEE or such AUTHORIZED DISTRIBUTOR ceases operations or is liquidated or
dissolved.

 

F.             TRANSITION PERIODS.

 

1.             Upon any termination under Paragraph VII.C, VII.D or VII.E of
this Agreement in its entirety or with respect to LICENSEE, any PERMITTED
SUBLICENSEE or any AUTHORIZED DISTRIBUTOR (or, subject to Paragraphs VII.D and
IX.E, any successor of LICENSEE, any PERMITTED SUBLICENSEE or any AUTHORIZED
DISTRIBUTOR by way of merger, consolidation, purchase of all or substantially
all of the assets thereof, or change of control), LICENSEE, any such terminated
PERMITTED SUBLICENSEE and any such terminated AUTHORIZED DISTRIBUTOR (or any
such successor), as the case may be, shall be permitted to continue its
then-current use of the LICENSED MARKS to the extent required to comply with
applicable Laws for a TRANSITION PERIOD (as hereinafter defined) if LICENSEE
obtains LICENSOR’S written consent (which consent shall not be unreasonably
withheld) prior to the start of any proposed TRANSITION PERIOD.

 

2.             Upon any sale, divestiture or transfer by LICENSEE or any
PERMITTED SUBLICENSEE of any of its business entities, business units, or blocks
of business, such business entity, business unit or block of business shall be
permitted to continue its then-current use of the LICENSED MARKS to the extent
required to comply with applicable Laws for a TRANSITION PERIOD if LICENSEE
obtains LICENSOR’S written consent (which consent shall not be unreasonably
withheld) prior to the start of any proposed TRANSITION PERIOD.

 

3.             “TRANSITION PERIOD” means a nine (9) month period, which may be
extended with LICENSOR’S prior written consent (which consent shall not be
unreasonably withheld) three (3) times for consecutive periods of thirty (30)
days each, provided that LICENSEE, all applicable PERMITTED SUBLICENSEES and all
applicable AUTHORIZED DISTRIBUTORS, as the case may be, at all times during such
time period and such extension periods comply in good faith with the obligations
contained herein and discontinue such use as promptly as practicable.

 

4.             Notwithstanding anything in this Agreement to the contrary, no
TRANSITION PERIOD shall extend beyond five (5) years from the EFFECTIVE DATE. 
LICENSEE, all applicable PERMITTED SUBLICENSEES and all applicable

 

21

--------------------------------------------------------------------------------


 

AUTHORIZED DISTRIBUTORS, as the case may be, shall comply with the transition
provisions in Exhibit D.

 

G.            The termination provisions of this Article VII do not apply to
termination of the license granted in Article VI.

 

H.            The following provisions of this Agreement shall survive any
termination or expiration of this Agreement:  Paragraphs V.A, V.B, V.D, V.F,
V.G, VII.F and Articles VIII and IX.  Subject to the foregoing sentence, upon
termination or expiration of this Agreement, all licenses granted to LICENSEE,
the PERMITTED SUBLICENSEES and the AUTHORIZED DISTRIBUTORS herein shall
immediately terminate.

 

VIII.  DISCLAIMER OF WARRANTIES AND ASSUMPTION OF RISK

 

A.            EACH PARTY AGREES AND ACKNOWLEDGES THAT THE GE MARKS ARE LICENSED
HEREUNDER AS IS, WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND, AND THAT
LICENSOR DOES NOT MAKE, AND LICENSOR HEREBY SPECIFICALLY DISCLAIMS, ANY
REPRESENTATION OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

B.            LICENSEE and the PERMITTED SUBLICENSEES hereby assume all risk and
liability resulting from LICENSEE’S, PERMITTED SUBLICENSEES’ and AUTHORIZED
DISTRIBUTORS’ use of the GE MARKS.

 

IX.    MISCELLANEOUS PROVISIONS

 

A.            Governing Law.  This Agreement shall be governed by and construed
and interpreted in accordance with the Laws of the State of New York
irrespective of the choice of Laws principles of the State of New York other
than Section 5-1401 of the General Obligations Law of the State of New York.

 

B.            Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Paragraph IX.B):

 

LICENSOR:

 

GE Capital Registry, Inc.
260 Long Ridge Road



22

--------------------------------------------------------------------------------


 

Stamford, CT  06927
Attention:  General Counsel

 

with a copy to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY  10153
Attention:  Howard Chatzinoff, Esq.

 

LICENSEE:

 

Genworth Financial, Inc.
6620 West Broad Street
Richmond, VA 23230
Attention:  General Counsel

 

with a copy to:

 

Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, VA 23219-4074
Attention:  Allen C. Goolsby, Esq.

 

C.            Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties to this Agreement shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the greatest extent
possible.

 

D.            Entire Agreement.  This Agreement and the Master Agreement
constitute the entire agreement of the parties hereto with respect to the
subject matter of this Agreement and supersede all prior agreements and
undertakings, both written and oral, between or on behalf of the parties hereto
with respect to the subject matter of this Agreement.

 

E.             Assignment; No Third-Party Beneficiaries.  This Agreement shall
not be assigned or transferred in whole or in part by any party hereto without
the prior written consent of the other parties hereto, and any attempted
assignment or transfer without such consent shall be null and void. 
Notwithstanding the foregoing, LICENSOR, in its sole discretion, may assign this
Agreement in whole or in part to any AFFILIATE of

 

23

--------------------------------------------------------------------------------


 

LICENSOR at any time.  Except as provided in Paragraph VII.F with respect to
successors, this Agreement is for the sole benefit of the parties to this
Agreement and their permitted successors and assigns and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

F.             Amendment.  No provision of this Agreement may be amended or
modified except by a written instrument signed by all the parties to this
Agreement.  No waiver by any party of any provision hereof shall be effective
unless explicitly set forth in writing and executed by the party so waiving. 
The waiver by either party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other subsequent breach.

 

G.            Rules of Construction.  Interpretation of this Agreement shall be
governed by the following rules of construction:  (a) words in the singular
shall be held to include the plural and vice versa and words of one gender shall
be held to include the other gender as the context requires, (b) references to
the terms Article, Section, Paragraph, and Schedule are references to the
Articles, Sections, Paragraphs, and Schedules to this Agreement unless otherwise
specified, (c) the word “including” and words of similar import shall mean
“including, without limitation,” (d) provisions shall apply, when appropriate,
to successive events and transactions, (e) the headings contained herein are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement and (f) this Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

 

H.            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be as effective as delivery of a manually executed counterpart
of any such Agreement.

 

I.              Dispute Resolution.  Any dispute, controversy or claim arising
out of or relating to the transactions contemplated by this Agreement, or the
validity, interpretation, breach or termination of any provision of this
Agreement shall be resolved in accordance with Article VII of the Master
Agreement.  Notwithstanding the foregoing, any dispute, controversy or claim
arising out of or relating to the transactions contemplated by Article VI of
this Agreement, or the validity, interpretation, breach or termination of any
provision of Article VI of this Agreement shall be resolved in accordance with
Exhibit E.

 

J.             No Waiver.  Failure by LICENSOR at any time to enforce or require
strict compliance with any provision of this Agreement shall not affect or
impair that provision in any way or the rights of LICENSOR to avail itself of
the remedies it may have in respect of any subsequent breach of that or any
other provision.  The waiver of any term, condition, or provision of this
Agreement must be in writing and signed by an authorized

 

24

--------------------------------------------------------------------------------


 

representative of the waiving Party.  Any such waiver will not be construed as a
waiver of any other term, condition, or provision, nor as a waiver of any
subsequent breach of the same term, condition, or provision, except as provided
in a signed writing.

 

K.            Headings.  All headings used in this Agreement are for convenience
of reference only.  They will not limit or extend the meaning of any provision
of this Agreement, and will not be relevant in interpreting any provision of
this Agreement.

 

IN WITNESS WHEREOF, LICENSOR and LICENSEE have caused this instrument to be
executed in duplicate by their duly authorized representatives as of the date
first written above.

 

 

GE CAPITAL REGISTRY, INC.

GENWORTH FINANCIAL, INC.

By:

 /s/ Brian T. McAneny

 

By:

 /s/ Joseph J. Pehota

 

Name:

 Brian T. McAneny

 

Name:

 Joseph J. Pehota

 

Title:

 

 

Title:

Senior Vice President

 

Date:

 May 24, 2004

 

Date:

 May24, 2004

 

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LICENSED MARKS

 

[exh109image002.gif]

 

1.

 

2.  “GE”, both unstylized and stylized, subject to the standards and guidelines
pursuant to Paragraph IV.B.

 

3.  “Built on GE Heritage”

 

The parties agree that during the TERM, LICENSEE’S right to use “Built on GE
Heritage” shall be exclusive, even as to LICENSOR, provided that such
exclusivity shall apply only to all of the words “Built on GE Heritage” used in
that order.  For the avoidance of doubt, GE may use “GE Heritage” alone or in
combination with other words and phrases.

 

26

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STANDARDS AND GUIDELINES

 

(INSERT GENWORTHLOGO GRAPHIC)

 

--------------------------------------------------------------------------------


 

INTERIM IDENTITY

 

SYSTEM STANDARDS

 

TRANSITIONAL GE ELEMENTS

 

 

Version 1.1

 

 

April 1, 2004

 

27

--------------------------------------------------------------------------------


 

 

 

TABLE OR CONTENTS

 

 

 

 

 

 

 

 

Introduction

 

 

Intellectual Property Arrangement

 

 

Introducing The Genworth Financial Brand

 

 

Use Of Brand By Third Parties (Authorized Distributors)

 

 

GE trademark disclosures.

 

 

Transitional Elements

 

 

Usage Examples

 

 

Position Relationship

 

 

Size Relationship

 

 

Position Detail

 

 

GE Monogram

 

 

Clear Area

 

 

Variations

 

 

Background Control: Color

 

 

Background Control: Color

 

 

Background Control: Photography

 

 

Genworth Color Palette

 

GENWORTH FINANCIAL INTERIM IDENTITY SYSTEM STANDARDS, TRANSITIONAL GE ELEMENTS

 

VERSION 1.0 - MARCH 29, 2004

© 2004 GENWORTH FINANCIAL, INC. ALL RIGHTS RESERVED.

 

 

 

--------------------------------------------------------------------------------


 

INTRODUCTION


 

INTELLECTUAL PROPERTY ARRANGEMENT

 

Genworth Financial has entered into a trademark agreement with GE, called the
Transitional Trademark License Agreement.

 

Transitional Trademark License Agreement

 

GE has granted us a limited, non-exclusive, royalty-free, non-transferable
license (with no right to sublicense) to use the “GE” mark and monogram for up
to five years in connection with our products and services and in the general
promotion of our business.

 

GE also grants us the right to use “GE”, “General Electric” or “GE Capital” in
the corporate names of our subsidiaries for a limited time.

 

GE retains the right to terminate the Transitional Trademark License Agreement
in the event we materially breach its provisions. This means that we must follow
the guidelines in this document precisely.

 

We have agreed not to use the “GE” mark and monogram in the underwriting or
marketing of primary life insurance in the U.K. (other than credit life
insurance underwriting) or asset management services or products (other than
asset management services or products sold on behalf of GE or otherwise
currently being marketed or offered by us).

 

All Genworth Financial materials bearing any GE marks or names need to also
comply with GE’s Interim Identity Guidelines applicable to licensees of the GE
marks (the “GE Guidelines”) located at www.ge.com/identity and attached in
Appendix 1.  The standards and guidelines in the Genworth Interim Identity
System Standards and subsequent revisions (the “Genworth Guidelines”) are
exceptions to the GE Guidelines.  In the event of a conflict between the
Genworth Guidelines and the GE Guidelines, the Genworth Guidelines will prevail.

 

Contact the Genworth Financial Headquarters Legal Department for more in
formation regarding the specific terms and conditions contained in the GE
trademark agreement or for other trademark questions.

 

1

--------------------------------------------------------------------------------


 

INTRODUCTION


 


INTRODUCING THE GENWORTH FINANCIAL BRAND

 

Limited Time

 

We will only have the right to use the GE brand name and logo for a limited
period of time. Our corporate name will be “Genworth Financial, Inc.,” although
we and our subsidiaries may use the GE brand name and logo in marketing our
products and services for a limited time. We have the right to use the “GE” mark
and the “GE” monogram for up to five years in connection with our products and
services.

 

GE also will grant us the right to use “GE,” “General Electric” and “GE Capital”
in the corporate names of our subsidiaries for a limited time. When that time
expires, we will operate under our new brand.

 

Branding Genworth

 

This all means that branding will be an important aspect of our total marketing
program. We currently use the GE brand name and logo in nearly all our marketing
and distribution activities. Many of our insurance subsidiaries incorporate
“GE,” “General Electric” or “GE Capital” in their corporate names. Our branding
strategy is to establish our new Genworth Financial brand expeditiously while we
continue to use the GE brand name and logo with customers.

 

We are planning a phased brand rollout. Our first phase will emphasize the
relationship between Genworth Financial and the GE brand with continued
references to GE and the GE brand in selective marketing materials. Within 12
months of the completion of this offering, we intend to re-brand most standard
communications materials with the Genworth Financial logo, name and corporate
identity, including the references to GE.

 

Therefore, careful attention to this document is necessary. Follow these
guidelines strictly to help us establish the Genworth Financial brand.

 

2

--------------------------------------------------------------------------------


 

INTRODUCTION


 

USE OF BRAND BY THIRD PARTIES (AUTHORIZED DISTRIBUTORS)

 

The Genworth Financial Identity Program Standards and Guidelines apply to all
individuals and sales organizations that have been authorized by Genworth
Financial, Inc. or one of its subsidiaries to sell or provide products and
services made available by the Genworth Financial family of companies
(“Authorized Distributor”), including licensed and appointed:

 

•       Insurance Agents

•       Insurance Agencies

•       GeneralAgents

•       Managing General Agents

•       Brokerage General Agents

 

The Genworth Financial Identity

 

The Company’s name and trademarks and their graphic presentation are valuable
corporate assets. A key to protecting and enhancing the value of the Genworth
Financial trademarks lies in their correct and consistent use by everyone in all
applications. By working together to follow a common set of standards we can all
achieve a maximum and compliant impact from the Genworth Financial identity.

 

Genworth Financial Authorized Distributors are an important part of Genworth
Financial’s business efforts. Even though Authorized Distributors are not
employees of the Genworth Financial organization, they sell our products and
services and represent Genworth Financial to customers.

 

It is therefore imperative that Authorized Distributors understand the proper
use of the Genworth Financial trademarks and where applicable select trademarks
of the General Electric Company that are available for use. These guidelines
explain the use of the Genworth Financial trademarks. There are also specific
standards related to use of GE trademarks that must be strictly followed.

 

Please consult other sections of the Standards and Guidelines for specific
technical information on graphic system for marketing applications.

 

3

--------------------------------------------------------------------------------


 

INTRODUCTION

 

USE OF BRAND BY THIRD PARTIES

 

Scope

 

Products and services available from the Genworth Financial family of companies
are influenced by a wide variety of regulations and standards. Our view of
“Advertising” and “Marketing” materials is to take a broad approach similar to
that used by the National Association of Insurance Commissioners. Using this
approach means that in scope materials include but are not limited to the
following examples:

 

Agent/Recruitment Ads

Audio/Visual Materials

Banner Ads

Billboards

Booklets

Brochures

Business Cards

Cassettes/CD’s

Circulars

Computer Presentations

Descriptive Literature

Direct Mail

Display Booths

e-mails (Sales)

Fax Fliers/Blast Faxes

Form Letters

Illustrations

Internet Advertising

Lead Generation Devices

Magazine Ads

Magazine Articles

Mail Stuffers

Newsletters

Newspaper Ads

Newspaper Columns

Pamphlets/Leaflets

Posters

Performance Reports

Prepared Sales Talks

Presentation Materials

Press Releases

Publications

Radio/TV

Recorded Telephone

Messages (Sales)

Reprints/Excerpts

Sales Scripts

Seminar Materials

Statement Inserts

Statement Messages

Telemarketing Scripts

Telephone Directory

Listings and Ads

Training Materials

 

4

--------------------------------------------------------------------------------


 


INTRODUCTION


 


USE OF BRAND BY THIRD PARTIES


 

General Rules

 

Creators and reviewers of advertising and marketing materials are expected to
develop and review materials in accordance with these Standards and Guidelines.

 

Genworth Financial companies offer a wide range of products and services. Some
products and services are easier to explain than others. It is our objective to
clearly explain terms and conditions, benefits and limitations, and costs and
expenses.

 

Our communications should be based upon principles of honesty, clarity, and
providing a sound basis for evaluating the facts regarding the product and
services described.

 

Material facts should be disclosed to prevent misstatements or omissions that
might cause the material to be misleading.

 

Claims made about products and services should be accurate and realistic.
Exaggerated, unwarranted, overly simplistic, and unclear statements or claims
are prohibited.

 

Materials should not imply a cost savings unless it is true.

 

Materials should disclose if the premiums or fees to be paid or the benefits or
services provided will increase or decrease with age, duration or other factors
related to the product or purchaser.

 

Materials should be clear, truthful, balanced and created in sufficient
simplicity so that the intended audience will understand them. This includes
both information provided and consideration of what information in not included.

 

Materials must include necessary disclosures in a manner to avoid creating a
misimpression.

 

NOTICE – Failure to comply with the submission and review requirements may
result in termination of your ability to use either the Genworth Financial or GE
trademarks.

 

Specific Rules

 

ALL materials in any format (print, electronic, etc.) that use the Genworth
Financial name or trademarks MUST be submitted to the company in advance for
review and cannot be used without written approval from the Company

 

ALL materials in any format (print, electronic, etc.) that use “GE” or the GE
Monogram, MUST be submitted to Genworth Financial in advance for review and
cannot be used without written approval from Genworth Financial.

 

Consult your key Genworth Financial business contact (Relationship Manager,
etc.) if you have questions on how to submit materials for review or the
approval process.

 

Materials submitted for review should be in “final form”. This means text,
development work, artwork, etc. has been completed and the material is in a
close to finished form as possible. The party submitting the materials should
make sure that there are no spelling errors and that the material is
professional. Included with the materials should be a description of the
material, its manner of use, intended audience and anticipated time period for
use. (Example: Newspaper advertisement, Richmond Times Dispatch July 4, 2004).

 

Review of materials takes time. It is highly recommended that you contact your
Genworth Financial representative, or the Genworth Financial Compliance
Department for the specific business you represent, well in advance of any
anticipated use date.

 

Materials must contain an appropriate disclosure reflecting the relationship
between the GE and Genworth brands.

 

Please refer to the Trademark Disclosure section on the following page for
further instructions regarding disclosures.

 

5

--------------------------------------------------------------------------------


 


 INTRODUCTION


 


TRADEMARK DISCLOSURES

 

Our license requires us to use trademark disclosures when we use GE marks. These
guide­lines will spell out (1) when disclosures must be used and (2) the
specific language to use.

 

When considering when to use disclosures, consider the anticipated shelf life of
the piece and the cost of changing the disclosure. It may make sense to build a
disclosure into a piece as it is developed rather than to wait until changes
must be made to fulfill the terms of our license.

 

Timing

 

Beginning on the Trigger Date all newly created materials and any existing
materials that are modified for any other reason need to include a trademark
disclosure.  All other materials must include a trademark disclosure within six
months after GE’s ownership of Genworth stock falls to 20% or less, UNLESS the
material relates to an entity for which regulatory approval of the entity’s name
change requires longer than such six month period to complete, in which case the
time period shall then be the period required to obtain regulatory approval but
not exceed 12 months from the 20% date.

 

Trademark Disclosure Language

 

The standard Trademark Disclosure is:

 

GE and the GE monogram are trademarks of the General Electric Company and are
used with permission.

 

If you have a question related to trademark disclosure contact Genworth
Financial HQ Legal Department.

 

6

--------------------------------------------------------------------------------


 


TRANSITIONAL ELEMENTS

 

There are two elements that will help us establish the Genworth Financial brand
and its relationship to GE. The first is our Heritage Line, which ties us
verbally to GE. The second is the GE monogram, which links us to GE visually.

 

HERITAGE LINE

 


BUILT ON GE HERITAGE

 

GE MONOGRAM

 

(INSERT GELOGO GRAPHIC)

 

7

--------------------------------------------------------------------------------


 


TRANSITIONAL ELEMENTS

 

The Heritage Line appears in a lockup with the other elements in our signature.
This lockup has a fixed relationship. Only approved artwork should be used.

 

GENWORTH SIGNATURE WITH HERITAGE LINE

 

(INSERT GENWORTHLOGO GRAPHIC)        Compass symbol

 

Genworth

 

 

Wordmark

 

 

 

 

Financial

 

 

Descriptor

 

 

 

 

Built on GE Heritage

 

 

Heritage line

 

8

--------------------------------------------------------------------------------


 

The minimum size of the Genworth signature with Heritage Line is shown here.
This size should accommodate most applications, but whatever the reproduction
technique, be sure our signature is never smaller than what can be clearly
executed. Applications such as the Web, signage or merchandise may require
larger sizes.

 

GENWORTH SIGNATURE WITH HERITAGE LINE, MINIMUM SIZE

 

(INSERT GENWORTHLOGO GRAPHIC)

 

1 1/4”

 

9

--------------------------------------------------------------------------------


 


USAGE EXAMPLES


 


GENWORTH SIGNATURE WITH HERITAGE LINE AND GE MONOGRAM

 

(INSERT GELOGO PICTURE)

 

10

--------------------------------------------------------------------------------


 


POSITION RELATIONSHIP


 


GENWORTH SIGNATURE WITH HERITAGE LINE TO GE MONOGRAM

 


(INSERT GENWORTHLOGO GRAPHIC)


 

UPPER LEFT


 


(INSERT GELOGO GRAPHIC)


 

LOWER RIGHT

 

11

--------------------------------------------------------------------------------


 

UNACCEPTABLE RELATIONSHIPS

 

 

(INSERT GE/GENWORTHLOGO GRAPHIC)

 

(INSERT GE/GENWORTHLOGO GRAPHIC)

 

(INSERT GE/GENWORTHLOGO GRAPHIC)

 

(INSERT GE/GENWORTHLOGO GRAPHIC)

 

(INSERT GE/GENWORTHLOGO GRAPHIC)

 

(INSERT GE/GENWORTHLOGO GRAPHIC)

 

(INSERT GE/GENWORTHLOGO GRAPHIC)

 

(INSERT GE/GENWORTHLOGO GRAPHIC)

 

12

--------------------------------------------------------------------------------


 


SIZE RELATIONSHIP


 


GENWORTH SYMBOL TO GE MONOGRAM

 

The size of both the Genworth signature and GE monogram will very depending on
the size of the application, but for a magority of print based marketing
applications, the Signature will measure 1 1/2’ — 3” wide. This will make the
relative size of the GE monogram roughly 5/16” - 5/8” in diameter

 

(INSERT GENWORTHLOGO GRAPHIC)

 

2”

 

 

(INSERT GELOGO GRAPHIC)      

 

 

(INSERT GE/GENWORTHLOGO GRAPHIC)

 

13

--------------------------------------------------------------------------------


 


POSITION DETAIL


 


GE MONOGRAM

 

(INSERT GE/GENWORTHLOGO GRAPHIC)

 

14

--------------------------------------------------------------------------------


 


GE MONOGRAM


 


CLEAR AREA


 

Clear area is the area surrounding the GE monogram that must be kept free of
other graphic elements and type, maintain clear definition with backgrounds and
kept away from the edge of touchpoint it is applied to. The minimum required
clear space is defined below.

 

MINIMUM REQUIRED CLEAR AREA

 

(INSERT GELOGO GRAPHIC)

 

15

--------------------------------------------------------------------------------


 


GE MONOGRAM


 


VARIATIONS

The preferred GE monogram - half-tone or gradient version – should be used
whenever possible. The alternate versions — one-color positive and one-color
reverse - should only be used where clear reproduction of the preferred version
may be a problem, such as employee premiums and merchandise or in applications
that are restricted in color.

 

PREFERRED

 

(INSERT GELOGO GRAPHIC)

 

(file name: ge_prf.eps)

 

ALTERNATE

 

(INSERT GELOGO GRAPHIC)

 

One color positive

 

One color reverse

 

 

 

(file name: ge_alt_1c_pos.eps)

 

(file name: ge  alt  1c  rev.eps)

 

16

--------------------------------------------------------------------------------


 


GE MONOGRAM


 


BACKGROUND CONTROL: COLOR

 

The GE monogram can used on any of the colors in the Genworth color palette. The
preferred GE monogram should always be used, except when applications are
reproduced in one-color other then black.

 

PREFERRED

 

(INSERT GELOGO GRAPHIC)

 

17

--------------------------------------------------------------------------------


 


GE MONOGRAM


 


BACKGROUND CONTROL: COLOR

 

The alternate GE monograms can be used in colors other then black, only when the
application is produced in one-color.

 

ALTERNATE

 

(INSERT GELOGO GRAPHIC)

 

18

--------------------------------------------------------------------------------


 


GE MONOGRAM


 


BACKGROUND CONTROL: PHOTOGRAPHY

 

Only the preferred monogram is allowed for use over photography. When using the
GE monogram over photography, it is extremely important to ensure sufficient
contrast and visibility of the GE monogram. You may find that adjusting the
position of a photograph or retouching the area where the signature resides
helps to achieve that goal.

 

19

--------------------------------------------------------------------------------


 

PREFERRED

 

(INSERT GELOGO GRAPHIC)

 

20

--------------------------------------------------------------------------------


 


GENWORTH COLOR PALETTE

 

SIGNATURE

 

(INSERT COLOR CIRCLE GRAPHIC)

 

BLACK      GENWORTH

 

BLUE

 

PRIMARY

 

(INSERT COLOR CIRCLE GRAPHIC)

 

Genworth

 

Genworth

 

Genworth

 

Genworth

 

Genworth

 

Genworth

 

Genworth

 

Genworth

 

Genworth

Green

 

Dark Blue

 

Dark Red ,

 

Teal

 

Purple

 

Rust

 

Lime

 

Gray

 

Brown

 

SECONDARY

 

(INSERT COLOR CIRCLE GRAPHIC)

 

Genworth

 

Genworth

 

Genworth

 

Genworth

 

Genworth

 

Genworth

 

Genworth

 

Genworth

 

Genworth

Light Green

 

Light Blue

 

Light Red

 

Light Teal

 

Light Purple

 

Light Rust

 

Light Lime

 

Light Gray

 

Light Brown

 

21

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SEARCH TERMS AND KEY WORDS

 

All terms and phrases containing the GE Marks either alone or in combination
with other words or phrases, including, without limitation, the following:

 

ge interest plus

ge long term care

general electric long term care

ge credit cards

ge dental plan

general electric dental plan

ge auto club

ge direct stock investing

ge health care finance service

ge health care finance services

ge health care finance solution

ge health care finance solutions

ge health insurance

ge healthcare finance service

ge healthcare finance services

ge healthcare finance solution

ge healthcare finance solutions

ge healthcare financial service

ge healthcare financial services

ge healthcare financial solution

ge healthcare financial solutions

ge heatlh care financial service

ge heatlh care financial services

ge heatlh care financial solution

ge heatlh care financial solutions

ge home insurance

ge home mortgages

ge immediate annuities

ge mutual funds

ge protection plans

ge short term investing

ge short term investment

ge short term investments

ge stock investing

ge term life insurance

general electric auto club

general electric credit cards

general electric direct stock investing

 

22

--------------------------------------------------------------------------------


 

general electric health insurance

general electric home insurance

general electric home mortgages

general electric immediate annuities

general electric mutual funds

general electric protection plans

general electric short term investing

general electric short term investment

general electric short term investments

general electric stock investing

general electric term life insurance

 

23

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TRANSITION PROVISIONS

 

Within two (2) months after the first day of, as the case may be, the transition
period set forth in Paragraph VI.E. or the TRANSITION PERIOD, LICENSEE shall
prepare and deliver to LICENSOR a reasonable plan (the “Plan”) outlining the
actions LICENSEE shall take to cease using, as the case may be, the GE MARKS or
the LICENSED MARKS.  The Plan shall include, without limitation, an expected
timeline for taking such actions and a list of all necessary third party and
regulatory approvals.  Such Plan shall be mutually agreed upon by LICENSOR and
LICENSEE.  LICENSOR and LICENSEE shall in good faith reach mutual agreement on
the Plan within thirty (30) days after LICENSEE’S delivery of the Plan to
LICENSOR.  In the event that LICENSOR does not provide LICENSEE with a
substantive response on the Plan within thirty (30) days after LICENSEE’S
delivery of the Plan to LICENSOR, the Plan shall be deemed mutually agreed
upon.  LICENSEE shall comply with the agreed-upon Plan.  If LICENSEE does not
comply with its material obligations under the Plan, then LICENSEE will be in
breach of Paragraph VI.E. or Paragraph VII.F.4. of this Agreement, and LICENSOR
shall have the right to terminate this Agreement pursuant to Paragraph VI.J. or
Paragraph VII.C., respectively.

 

From the time that the Plan is mutually agreed upon through the end of the
transition period set forth in Paragraph VI.E or the TRANSITION PERIOD or
successful conclusion of the Plan, whichever comes first, LICENSEE shall provide
LICENSOR with written reports each ninety (90) days.  Such reports shall
summarize the status of LICENSEE’S actions under the Plan, including, without
limitation, all approvals sought and received.  LICENSEE shall provide any and
all additional information as LICENSOR may reasonably request relating to such
Plan and LICENSEE’S implementation thereof.

 

LICENSEE shall comply with all applicable terms and conditions set forth in the
Agreement during, as the case may be, such transition period set forth in
Paragraph VI.E. or such TRANSITION PERIOD.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ARTICLE VI DISPUTE RESOLUTION

 

1.1           General Provisions.

 

(a)           Any dispute, controversy or claim arising out of or relating to
Article VI of this Agreement, or the validity, interpretation, breach or
termination thereof (an “Article VI Dispute”), shall be resolved in accordance
with the procedures set forth in this Exhibit E, which shall be the sole and
exclusive procedures for the resolution of any such Article VI Dispute unless
otherwise specified below.  The parties expressly agree that dispute resolution
procedures in this Exhibit E govern Article VI Disputes and supersede dispute
resolution provisions contained in any other Transaction Documents, including
but not limited to the Master Agreement, for Article VI Disputes.

 

(b)           Commencing with an Article VI Initial Notice contemplated by
Section 1.2 of this Exhibit E, all communications between the parties or their
representatives in connection with the attempted resolution of any Article VI
Dispute, including any mediator’s evaluation referred to in Section 1.3 of this
Exhibit E, shall be deemed to have been delivered in furtherance of an Article
VI Dispute settlement, shall be exempt from discovery and production, and shall
not be admissible in evidence for any reason (whether as an admission or
otherwise), in any arbitral or other proceeding for the resolution of the
Article VI Dispute

 

(c)           The parties expressly waive and forego any right to (i) punitive,
exemplary, statutorily-enhanced or similar damages in excess of compensatory
damages, and (ii) trial by jury.

 

(d)           The specific procedures set forth below, including but not limited
to the time limits referenced therein, may be modified by agreement of the
parties in writing.

 

(e)           All applicable statutes of limitations and defenses based upon the
passage of time shall be tolled while the procedures specified in this Exhibit E
are pending.  The parties will take such action, if any, required to effectuate
such tolling.

 

(f)            The parties hereto hereby irrevocably submit to the exclusive
jurisdiction of any federal or state court located within the State of Delaware
over any such Article VI Dispute and each party hereby irrevocably agrees that
all claims in respect of any such Article VI Dispute or any suit, action or
proceeding related thereto may be heard and determined in such courts.  The
parties hereby irrevocably waive, to the fullest extent permitted by applicable
Law, any objection which they may now or hereafter have to the laying of venue
of any such Article VI Dispute brought in such courts or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the parties
hereto agrees that a judgment in any such Article VI Dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.

 

25

--------------------------------------------------------------------------------


 

(g)           Each party will bear its own attorney’s fees and costs incurred in
connection with the resolution of any Article VI Dispute.

 

1.2           Consideration by Senior Executives.  If an Article VI Dispute is
not resolved in the normal course of business at the operational level, the
parties shall attempt in good faith to resolve such Article VI Dispute by
negotiation between executives who hold, at a minimum, the office of President
and CEO of the respective business entities involved in such Article VI
Dispute.  Either party may initiate the executive negotiation process by
providing a written notice to the other (the “Article VI Initial Notice”).  Ten
(10) days after delivery of the Article VI Initial Notice, the receiving party
shall submit to the other a written response (the “Article VI Response”).  The
Article VI Initial Notice and the Article VI Response shall include (i) a
statement of the Article VI Dispute and of each party’s position, and (ii) the
name and title of the executive who will represent that party and of any other
person who will accompany the executive.  Such executives will meet in person or
by telephone within twenty (20) days of the date of the Article VI Initial
Notice to seek a resolution of the Article VI Dispute.

 

1.3           Mediation.  If an Article VI Dispute is not resolved by
negotiation as provided in Section 1.2 within thirty (30) days from the delivery
of the Article VI Initial Notice, then either party may submit the Article VI
Dispute for resolution by mediation pursuant to the CPR Institute for Dispute
Resolution Model Mediation Procedure as then in effect.  The parties will select
a mediator from the CPR Panels of Distinguished Neutrals.  Either party at
commencement of the mediation may ask the mediator to provide an evaluation of
the Article VI Dispute and the parties’ relative positions.  The parties agree
to resolve such mediation within thirty (30) days of the selection of a
mediator.

 

1.4           Arbitration.  If an Article VI Dispute is not resolved by
mediation as provided in Section 1.3 within thirty (30) days of the selection of
a mediator (unless the mediator chooses to withdraw sooner), either party may
submit the Article VI Dispute to be finally resolved by arbitration pursuant to
the CPR Rules for Non-Administered Arbitration as then in effect, but amended as
follows:  (i) after an Article VI Dispute has arisen but has not been resolved
by negotiation or mediation according to the time frames set forth in Sections
1.2 and 1.3, a party (the “Claimant”) seeking to initiate arbitration shall send
a Notice of Arbitration to the other party (the “Respondent”) as soon as
practicable; (ii) the Respondent shall deliver to the Claimant a notice of
defense within five (5) business days of its receipt of the Notice of
Arbitration; (iii) if a counterclaim is asserted in the Notice of Defense, the
Claimant shall deliver to the Respondent a reply to counterclaim within five (5)
business days of its receipt of the Notice of Defense; (iv) there shall be one
(1) arbitrator, who shall be a member of the CPR Panels of Distinguished
Neutrals and shall be appointed by agreement of the parties, using their best,
good faith efforts, within five (5) days after the Notice of Defense is received
by the Claimant, or, if no agreement is reached, by the CPR upon written request
of either party; and (v) no discovery will be allowed.  The parties agree to
resolve such arbitration within thirty (30) days of the date that the Claimant
sends the Notice of Arbitration to the Respondent.  Such arbitration proceeding
shall take place in New York, New York unless the parties mutually agree to
another location.  The parties agree that no appeal shall lie from the
arbitration award, that they will not challenge the arbitration award for any
reason in any court, and that the arbitration award shall have the force and
effect of a judgment as if a court having jurisdiction thereof has

 

26

--------------------------------------------------------------------------------


 

entered judgment on the award.  The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1-16.

 

27

--------------------------------------------------------------------------------
